— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 28, 1974, which disqualified claimant from receiving unemployment insurance benefits, upon the ground that he lost employment through his own misconduct. Claimant’s explanation for his absence from his assigned work station, after final warnings as to the consequences of such conduct, merely presented questions of fact and credibility. The resolution of these issues is solely within the province of the board, and its determination must be sustained where, as here, it is supported by substantial evidence (Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.